Order entered September 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00163-CV

         NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2, Appellant

                                             V.

                             JESSICA A. JOHNSON, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-02192

                                         ORDER
        We GRANT the court reporter’s September 7, 2016 motion for an extension of time to

file a supplemental reporter’s record and extend the time to MONDAY, SEPTEMBER 19,

2016.

        We GRANT appellant’s September 7, 2016 unopposed motion for an extension of time

to file a brief and extend the time to OCTOBER 9, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE